DETAILED ACTION

This action is responsive to communications filed on July 6, 2020. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 9, and 17 are independent claims.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 07/06/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 17-20:
non-transitory media. Thus, the recited storage media is interpreted to include non-statutory subject matter (e.g. signals, carrier waves, etc.). Accordingly, claims 17-20 fail to recite statutory subject matter under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza et al., US Patent Application Publication no. US 2019/0182382 (“Mazza”), and further in view of Cristian et al., US Patent Application Publication no. US 2019/0065465 (“Cristian”). 
Claim 1:
	Mazza teaches or suggests a computer-implemented method for generation of a chatbot, the computer-implemented method comprising:
	receiving data in a first format (see para. 0080 - sample dialogue data, such as the transcripts from the chat interactions, are cleaned and normalized; para. 0085 - Table I provides examples of utterances before and after cleaning.)
generating one or more clusters from the received data (see para. 0080 - interactions are clustered by topic using their normalized transcripts; para. 0086 - sample dialogue data is clustered based on topic. In some embodiments, the clustering is based on the descriptions of the interactions. clustering is directed toward grouping together interactions having similar descriptions.);
	labeling the generated one or more clusters (see Fig. 3; para. 0088 - where the "cluster id" column identifies which cluster the interaction is a member of. TABLE 2; para. 0089 - displays the clusters and the descriptions of the interactions contained in the clusters; para. 0090 - clustered conversations are automatically labeled by keyphrases, thereby assisting the chatbot designer in understanding the space of chat topics; para. 0091 - data extraction module 172 automatically computes a label for each cluster by applying a keyphrase extraction process to the descriptions of interactions in the cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer); para. 0108 - displays the automatically generated labels and allows the chatbot designer to modify the labels; para. 0121 - clustered the interactions into separate topics.);
	exporting the one or more labeled clusters into a cluster database (see Fig. 3; para. 0088 - where the "cluster id" column identifies which cluster the interaction is a member of. TABLE 2; para. 0089 - displays the clusters and the descriptions of the interactions contained in the clusters; para. 0090 - clustered conversations are automatically labeled by keyphrases, thereby assisting the chatbot designer in understanding the space of chat topics; para. 0091 - data extraction module 172 automatically computes a label for each  a keyphrase extraction process to the descriptions of interactions in the cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer); para. 0108 - displays the automatically generated labels and allows the chatbot designer to modify the labels; para. 0121 - clustered the interactions into separate topics.);
	generating the chatbot using the one or more labeled clusters exported from the cluster database (see Fig. 3; para. 0080 - interactions are clustered by topic using their normalized transcripts. In operation 350, a dialogue graph is automatically extracted for each cluster of interactions. In other words, a dialogue graph is generated for each topic, where the paths through the dialogue graph represent different types of conversation paths. In operation 370, the chatbot generation module 174 generates a chatbot based on the extracted dialogue graph.).
	Mazza fails to explicitly disclose executing a validation script into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed.
	Cristian teaches or suggests executing a validation script into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed (see para. 0012 – chatbot that was previously tested and verified to be operating correctly; para. 0013 - messages obtained from the messaging application are formatted into a conversation file; para. 0014 - execute 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include executing a validation script into the chatbot to generate a report; receiving a determination on accuracy of the chatbot based on the generated report; and in response to determining that the chatbot is not accurate, determining whether a manual adjustment directly on the chatbot is needed for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019). 
Claim(s) 9 and 17:
Claim(s) 9 and 17 correspond to Claim 1, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 9 and 17 as well.

Claim 2:
	Cristian further teaches or suggests in response to determining that the chatbot is not accurate, receiving confirmation of the adjustment to the chatbot (see para. 0016 - execute a script from the conversation file 210 and may produce a conversation file 216 representing the san1e user conversation with the second version of the chatbot 206 using the same user quires from the conversation file. may compare the conversation files 210 and 216 and may generate a test report 220 indicating whether the files are identical or different. if the files are not identical, the current version of the chatbot may need to be fixed by developers.; para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used; para. 0036 - execute the instructions to generate a test report based on comparison of the first and the second conversation files. For example, if the files are not identical- e.g., the current version failed the test case, the current version of the chatbot may need to be fixed by developers and retested.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in in response to determining that the chatbot is not accurate, receiving confirmation of the adjustment to the chatbot for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019). 
Claim(s) 10 and 18:
Claim(s) 10 and 18 correspond to Claim 2, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 10 and 18 as well.

Claim 3:
	Cristian further teaches or suggests in response to determining that the chatbot is accurate, determining that the chatbot is ready for use (see para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used. For example, if a threshold is set at 90%, the new version 206 may be considered acceptable and no further actions by the developers may be needed; para. 0036 - execute the instructions to generate a test report based on comparison of the first and the second conversation files. For example, if the files are not identical- e.g., the current version failed the test case, the current version of the chatbot may need to be fixed by developers and retested.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include in response to determining that the chatbot is accurate, determining that the chatbot is ready for use
Claim(s) 11 and 19:
Claim(s) 11 and 19 correspond to Claim 3, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 11 and 19 as well.

Claim 4:
	Mazza further teaches or suggests wherein receiving the data in the first format further comprising: separating the data from all data in a database; and converting the separated data into the first format (see Fig. 3; para. 0080 - the sample dialogue data, such as the transcripts from the chat interactions, are cleaned and normalized by the data extraction module; para. 0082 - data extraction module 172 cleans and normalizes the sample dialogue data; para. 0085 - Table I provides examples of utterances before and after cleaning.).
Claim(s) 12 and 20:
Claim(s) 12 and 20 correspond to Claim 4, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 12 and 20 as well.

Claim 7:
	Mazza further teaches or suggests wherein the one or more labeled clusters from the cluster database is in the first format
Claim(s) 15:
Claim(s) 15 correspond to Claim 7, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 15 as well.

Claim 8:
	Mazza further teaches or suggests wherein the cluster database contains all data separated into labeled clusters (see Fig. 3, 4D; para. para. 0080 - interactions are clustered by topic using their normalized transcripts. In operation 350, a dialogue graph is automatically extracted for each cluster of interactions. In other words, a dialogue graph is generated for each topic, where the paths through the dialogue graph represent different types of conversation paths. In operation 370, the chatbot generation module 174 generates a chatbot based on the extracted dialogue graph; para. 0091 - the data extraction module 172 automatically computes a label for each cluster; para. 0107 - Table 3 illustrates some automatically computed labels for the clusters shown in Table 2, above, along with manual labels that were generated by a human system administrator or chatbot designer.).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Mazza and Cristian teach or suggest the limitations of claim(s) 16 as well.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza, in view of Cristian, and further in view of Kozhaya et al., US Patent Application Publication no. US 2019/0347326 (“Kozhaya”).

	Cristian further teaches or suggests wherein the generated report contains information about quality (see para. 0019 - comparator 214 may generate the test report. a threshold degree of matching may be used. For example, if a threshold is set at
90%, the new version 206 may be considered acceptable and no further actions by the developers may be needed. In other words, a sufficient number of correct responses are produces by the new version of the chatbot.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include wherein the generated report contains information about quality for the purpose of efficiently evaluating chatbots and generating related reports for determining if adjustments are needed, as taught by Cristian (para. 0016 and 0019).
Kozhaya further teaches or suggests wherein the generated report contains information about quality and a suggested adjustment to the chatbot (see para. 0002 - scoring chatbot performance. analyze the specified node performance metrics based on user interactions with the dialog flow. a performance assessment may be computed for the overall dialog flow (or individual dialog flow paths) by combining the weighted scores for each node and/or outcome. performance assessments may use machine learning to generate automated features and performance improvement suggestions to the dialog flow for achieving dialog flow outcomes based on user type and/or state; para. 0028 – chatbot scoring engine 16 may score different zones and pathways of the dialog flow node tree 131 based on various criteria; para. 0030 - score can be used with machine learning applications to predict or suggest "best fit" dialog flow design changes by user type, user  monitor, and evaluate user/chatbot interactions at specific nodes of a dialog flow node tree using a semantic, quantitative, and/or machine learning analysis to score the chatbot performance; para. 0038 - user/chatbot interaction, the performance metric parameters may be used to assess the performance of dialog flow nodes and/or suggest chatbot design changes or improvements thereto.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include wherein the generated report contains information about quality and a suggested adjustment to the chatbot for the purpose of efficiently evaluating chatbots and generating related reports for suggesting design changes and improvements to chatbots, as taught by Kozhaya (para. 0038).
Claim(s) 13:
Claim(s) 13 correspond to Claim 5, and thus, Mazza, Cristian, and Kozhaya teach or suggest the limitations of claim(s) 13 as well.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazza, in view of Cristian, and further in view of Agrawal et al., US Patent Application Publication no. US 2011/0214080 (“Agrawal”).
Claim 6:
	As indicated above, Cristian teaches or suggests adjustment to the chatbot.
	Agrawal further teaches or suggests relabeling the generated one or more clusters (see para. 0010 - papers can be associated with one or more nodes of the taxonomy. For example, one subset of the papers can be associated with a first node while a second subset can be associated with a second node; para. 0028 - Labels are generally humanreadable to provide useful information to the user; para. 0035 - user can modify the node in various ways. For instance, the user can change the label of the node. For example, the user may want to change the label to a more representative or widely used term; para. 0050 - Change label option 616 allows the user to change the label of the selected node. For instance, a technology may utilize alternative terms, but in time one of those terms may become dominant. The user may want to change the label to recite the dominant term.);
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Mazza, to include relabeling the generated one or more clusters for the purpose of efficiently modifying a taxonomy to increase precision and usefulness, as taught by Agrawal (para. 0035).
Claim(s) 14:
Claim(s) 14 correspond to Claim 6, and thus, Mazza, Cristian, and Agrawal teach or suggest the limitations of claim(s) 14 as well.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176